Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of October 13, 2020, is
made by and between Seres Therapeutics, Inc., a Delaware corporation (together
with any successor thereto, the “Company”), and David S. Ege, Ph.D.
(“Executive”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).

RECITALS

A.

It is the desire of the Company to assure itself of the services of Executive by
entering into this Agreement.

B.

Executive and the Company mutually desire that Executive be employed by the
Company on the terms herein provided, commencing on October 19, 2020 or another
date mutually agreed by the Parties (the date Executive actually commences such
employment, the “Effective Date”).

C.

This Agreement will become effective upon the Effective Date.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.Employment.

(a)General.  Effective on the Effective Date, the Company shall employ Executive
and Executive shall remain in the employ of the Company, for the period and in
the positions set forth in this Section 1, and subject to the other terms and
conditions herein provided.

(b)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)).  This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company.  If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement or otherwise agreed to in writing by
the Company or as provided by applicable law.  The term of this Agreement (the
“Term”) shall commence on the Effective Date and end on the date this Agreement
is terminated under Section 3.

(c)Positions and Duties.  Executive shall serve as Executive Vice President and
Chief Technology Officer of the Company, reporting directly to the Chief
Executive Officer (“CEO”) of the Company, with such responsibilities, duties and
authority normally associated with such positions and as may from time to time
be assigned to Executive by the CEO of the Company.  Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its affiliates, if
applicable) and shall not engage in outside business activities (including
serving on outside boards or committees) without the consent of the Board (as
defined below), provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, and (iii) serve on the board of directors of not-for-profit or
tax-exempt charitable organizations, in each case, subject to compliance with
this Agreement and provided that such activities do not materially interfere
with Executive’s performance of Executive’s duties and responsibilities
hereunder.  Executive agrees to observe and comply with the rules and policies
of the Company as adopted by the Company from time to time, in each case as
amended from time to time, as set forth in writing, and as delivered or made
available to Executive (each, a “Policy”).

2.Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of $375,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

rated for partial years of employment.  Such annual base salary shall be
reviewed (and may be adjusted) from time to time by the Board of Directors of
the Company or an authorized committee of the Board (in either case, the
“Board”) (such annual base salary, as it may be adjusted from time to time, the
“Annual Base Salary”).

(b)Bonus.  During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board.  Executive’s annual incentive
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 40% of Executive’s Annual Base Salary.  The Annual Bonus payable under the
incentive program shall be based on the achievement of performance goals to be
determined by the Board and may be pro-rated for any partial year of
employment.  The payment of any Annual Bonus pursuant to the incentive program
shall be subject to Executive’s continued employment with the Company through
the date of payment, except as otherwise provided in Section 4(b).

(c)Benefits.  During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), consistent with the terms thereof and as such
plans, programs and arrangements may be amended from time to time.  In no event
shall Executive be eligible to participate in any severance plan or program of
the Company, except as set forth in Section 4 of this Agreement.

(d)Vacation.  During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policies.  Any vacation shall be taken at
the reasonable and mutual convenience of the Company and Executive.

(e)Business Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

(f)Key Person Insurance.  At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit.  The
Company shall have the right to determine the amount of insurance and the type
of policy.  Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

(g)Equity.  Subject to approval by the Board, the Company will grant Executive
an option (the “Option”) under the Company’s 2015 Incentive Award Plan (the
“Plan”) to purchase 200,000 shares of the Company’s common stock (subject to
adjustment for corporate events as set forth in the Plan) at an exercise price
per share equal to the per share fair market value of the Company’s common stock
on the date of grant, as determined in accordance with the Plan.  The Option
will vest as to 25% of the shares subject to the Option on the first anniversary
of the Effective Date and as to an additional 6.25% of such shares upon
Executive’s completing each three months of continuous service to the Company
thereafter.  In all respects, the Option will be governed by and subject to the
terms of the Plan and a separate stock option agreement to be entered into
between Executive and the Company.

(h)Relocation Assistance. The Company will reimburse Executive for, or directly
pay on Executive’s behalf, (i) up to $62,500 of reasonable moving and commuting
expenses Executive incurs between the Effective Date and December 31, 2021 (the
“2021 Relocation Assistance”) and (ii) up to $62,500 of reasonable moving and
commuting expenses Executive incurs between January 1, 2022 and December 31,
2022 (the “2022 Relocation Assistance,” and, together with the 2021 Relocation
Assistance, collectively, the “Relocation Assistance”).  If less than the
maximum 2021 Relocation Assistance amount is paid to Executive, the Company will
consider in 2022 or thereafter whether to provide additional relocation
assistance to Executive.  The Company will also provide Executive with an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by Executive of all income and employment taxes imposed on the Gross-Up Payment,
Executive retains from the Gross-Up Payment an amount equal to all of the income
and employment taxes imposed on the Relocation Assistance Executive
receives.  All payments to Executive or for Executive’s benefit under this
Section shall be subject to Section 9(l), except that

2

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

notwithstanding anything in such Section to the contrary, (1) Executive will
promptly, and in no event later than December 15, 2021, submit all requests for
2021 Relocation Assistance payments, together with any supporting documentation
that the Company reasonably requests, and the Company will make all 2021
Relocation Assistance payments during calendar year 2021, regardless of when the
corresponding expenses were incurred, (2) Executive will promptly, and in no
event later than December 15, 2022, submit all requests for 2022 Relocation
Assistance payments, together with any supporting documentation that the Company
reasonably requests, and the Company will make all 2022 Relocation Assistance
payments during calendar year 2022, and (3) the Gross-Up Payment shall be paid
no later than April 1 of the calendar year following the calendar year in which
Executive submits the applicable income and employment taxes giving rise to such
Gross-Up Payment and in accordance with Treas. Reg. § 1.409A-3(i)(1)(v).  If
Executive’s employment with the Company ends due to Executive’s resignation from
the Company without Good Reason or the Company’s termination of Executive for
Cause, which, in either case, occurs  within one (1) year after the Effective
Date, then, (x) unless such a termination of employment occurs following a
Change in Control (as defined herein), Executive shall be required to repay any
Relocation Assistance or Gross-Up Payment, less any commuting-specific expenses,
to the Company within 90 days following such termination of employment, in an
amount to be prorated for that portion of such one year period that Executive
did not complete and (y) the Company may, but shall not be required to, offset
any amounts required to be repaid under the foregoing clause (x) against any
amounts otherwise owed to Executive by the Company to the extent that such
offset will not cause a violation of, or result in any additional tax or penalty
under, Section 409A (as defined below).

(i)Sign-On Bonus.  Executive will be paid a total sign-on bonus of $65,000 (the
“Sign-On Bonus”), which shall be paid in a single lump sum on the first payroll
date after commencement of employment with the Company.

3.Termination.

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

(a)Circumstances.

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii)Disability.  If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

(iii)Termination for Cause.  The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)Termination without Cause.  The Company may terminate Executive’s employment
without Cause.

(v)Resignation from the Company for Good Reason.  Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

(vi)Resignation from the Company Without Good Reason.  Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least forty-five (45)
days following the date of such notice (a “Notice of Termination”); provided,
however, that in the event that Executive delivers a Notice of Termination to
the Company, the Company may, in its sole discretion, change the Date of
Termination to any date that occurs following the date of

3

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination.  A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights
hereunder.  

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in this Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum
of:  (i) the portion of Executive’s Annual Base Salary earned through the Date
of Termination, but not yet paid to Executive; (ii) any expenses owed to
Executive pursuant to Section 2(e) and Section 2(h); and (iii) any amount
accrued and arising from Executive’s participation in, or benefits accrued under
any employee benefit plans, programs or arrangements, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements (collectively, the “Company
Arrangements”).  Except as otherwise expressly required by law (e.g., COBRA) or
as specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder.  In the event that
Executive’s employment is terminated by the Company for any reason, Executive’s
sole and exclusive remedy shall be to receive the payments and benefits
described in this Section 3(c) or Section 4, as applicable.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.

4.Severance Payments.

(a)Termination for Cause, or Termination Upon Death, Disability or Resignation
from the Company Without Good Reason.  If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or
pursuant to Section 3(a)(vi) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).

(b)Termination without Cause, or Resignation from the Company for Good
Reason.  If Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv), or pursuant to Section 3(a)(v) due to Executive’s resignation
for Good Reason, then, subject to Executive signing on or before the 21st day
following Executive’s Separation from Service (as defined below), and not
revoking, a release of claims substantially in the form attached as Exhibit A to
this Agreement (the “Release”), and Executive’s continued compliance with
Section 5, Executive shall receive, in addition to payments and benefits set
forth in Section 3(c), the following:

(i)an amount in cash equal to the Annual Base Salary, payable in the form of
salary continuation in regular installments over the 12-month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices;

(ii)to the extent unpaid as of the Date of Termination, an amount of cash equal
to any Annual Bonus earned by Executive for the Company’s fiscal year prior to
the fiscal year in which the Date of Termination occurs, as determined by the
Board in its discretion based upon actual performance achieved, which Annual
Bonus, if any, shall be paid to Executive in the fiscal year in which the Date
of Termination occurs when bonuses for such prior fiscal year are paid in the
ordinary course to actively employed senior executives of the Company; and

(iii)if Executive elects to receive continued medical, dental or vision coverage
under one or more of the Company’s group healthcare plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Executive for, the COBRA premiums
for Executive and Executive’s covered dependents under such plans during the
period commencing on Executive’s Separation from Service and ending upon the
earliest of (X) the last day of the

4

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

Severance Period, (Y) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA or (Z) the date Executive becomes
eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such
eligibility).  Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act) or incurring an excise tax, the Company shall in lieu
thereof provide to Executive a taxable monthly payment in an amount equal to the
monthly COBRA premium that Executive would be required to pay to continue
Executive’s and Executive’s covered dependents’ group health coverage in effect
on the Date of Termination (which amount shall be based on the premium for the
first month of COBRA coverage), less the amount Executive would have had to pay
to receive group health coverage for Executive and his or her covered dependents
based on the cost sharing levels in effect on the Date of Termination, which
payments shall be made regardless of whether Executive elects COBRA continuation
coverage and shall commence in the month following the month in which the Date
of Termination occurs and shall end on the earlier of (X) the last day of the
Severance Period, (Y) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA or (Z) the date Executive becomes
eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such eligibility).

(c)Change in Control.  Notwithstanding anything to the contrary in Section 4(b),
in the event Executive’s employment terminates without Cause pursuant to Section
3(a)(iv), or pursuant to Section 3(a)(v) due to Executive’s resignation for Good
Reason, in either case, within 60 days prior to or 12 months following the date
of a Change in Control, subject to Executive signing on or before the 21st day
following Executive’s Separation from Service, and not revoking, the Release,
and Executive’s continued compliance with Section 5, Executive shall be entitled
to receive, (i) without duplication, the payments and benefits described in
Section 4(b); and (ii) all unvested equity or equity-based awards held by
Executive under any Company equity compensation plans that vest solely based on
the passage of time shall immediately become 100% vested (for the avoidance of
doubt, with any such awards that vest in whole or in part based on the
attainment of performance-vesting conditions being governed by the terms of the
applicable award agreement).

(d)Survival.  Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the termination of the Term.

5.Restrictive Covenants.  As a condition to the effectiveness of this Agreement,
Executive will execute and deliver to the Company prior to the Effective Date
the Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement attached as Exhibit B (the “Proprietary Information
Agreement”).  Executive agrees to abide by the terms of the Proprietary
Information Agreement, which are hereby incorporated by reference into this
Agreement.  Executive acknowledges that the provisions of the Proprietary
Information Agreement will survive the termination of Executive’s employment and
the termination of the Term for the periods set forth in the Proprietary
Information Agreement.

6.Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its affiliates.  This Agreement shall be binding upon and inure
to the benefit of the Company, Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.  Notwithstanding the foregoing, Executive shall be
entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.  

5

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

7.Certain Definitions.

(a)Cause.  The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:

(i)Executive’s failure to (A) substantially perform Executive’s duties with the
Company (other than any such failure resulting from Executive’s Disability) or
(B) comply with, in any material respect, any of the Company’s Policies;

(ii)the Board’s determination that Executive failed in any material respect to
carry out or comply with any lawful and reasonable directive of the Board;

(iii)Executive’s breach of a material provision of this Agreement;

(iv)Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

(v)Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi)Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company or any of
its affiliates.

(b)Change in Control.  “Change in Control” shall have the meaning set forth in
the version of the Seres Therapeutics, Inc. 2015 Incentive Award Plan in effect
on the Effective Date.

(c)Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder.

(d)Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.

(e)Disability.  “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan.  At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s positions hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed.  Any refusal by
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of Executive’s
Disability.

(f)Good Reason.  For the sole purpose of determining Executive’s right to
severance payments and benefits as described above, Executive’s resignation will
be for “Good Reason” if Executive resigns within ninety days after any of the
following events, unless Executive consents to the applicable event:  (i) a
decrease in Executive’s Annual Base Salary, other than a reduction in Annual
Base Salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company, (ii) a material decrease in Executive’s authority or
areas of responsibility as are commensurate with Executive’s title or positions,
or (iii) the relocation of Executive’s primary office to a location more than 50
miles from the Boston

6

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

metropolitan area.  Notwithstanding the foregoing, no Good Reason will have
occurred unless and until Executive has:  (a) provided the Company, within 60
days of Executive’s knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written-notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; and
(b) provided the Company with an opportunity to cure the same within 30 days
after the receipt of such notice.

8.Parachute Payments.

(a)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 4(b) and Section 4(c) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced (in the order provided
in Section 8(b)) to the minimum extent necessary to avoid the imposition of the
Excise Tax on the Total Payments, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income and employment taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of the Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

(b)The Total Payments shall be reduced in the following order:  (i) reduction on
a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis
any non-cash severance payments or benefits that are exempt from Section 409A,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A, and (iv) reduction of any payments or benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A; provided, in case of clauses (ii), (iii) and (iv),
that reduction of any payments attributable to the acceleration of vesting of
Company equity awards shall be first applied to Company equity awards that would
otherwise vest last in time.

(c)All determinations regarding the application of this Section 8 shall be made
by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by the Company (the “Independent Advisors”).  For purposes
of determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation.  The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.

(d)In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 8, the excess amount shall be returned immediately by Executive to the
Company.

9.Miscellaneous Provisions.

(a)Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction, and where applicable, the laws of the United States.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

7

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company, the Chief Financial Officer at its headquarters,

(ii)If to Executive, at the last address that the Company has in its personnel
records for Executive, or

(iii)at any other address as any Party shall have specified by notice in writing
to the other Party.

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(e)Entire Agreement.  The terms of this Agreement, and the Proprietary
Information Agreement incorporated herein by reference as set forth in Section
5, are intended by the Parties to be the final expression of their agreement
with respect to the subject matter hereof and supersede all prior understandings
and agreements, whether written or oral.  The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company.  By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.

(i)Arbitration.  Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS/Endispute in Boston, Massachusetts.  Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict:  (i) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (ii) each Party to the arbitration will pay one-half of the
expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (iii) arbitration may
proceed in the absence of any Party if written notice (pursuant to the
JAMS/Endispute rules and regulations) of the proceedings has been given to such
Party.  Each Party shall bear its own attorney’s fees and expenses; provided

8

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

that the arbitrator may assess the prevailing Party’s fees and costs against the
non-prevailing Party as part of the arbitrator’s award.  The Parties agree to
abide by all decisions and awards rendered in such proceedings.  Such decisions
and awards rendered by the arbitrator shall be final and conclusive.  All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing of an action for injunctive relief
or specific performance as provided in this Agreement.  This dispute resolution
process and any arbitration hereunder shall be confidential and neither any
Party nor the neutral arbitrator shall disclose the existence, contents or
results of such process without the prior written consent of all Parties, except
where necessary or compelled in a Court to enforce this arbitration provision or
an Award from such arbitration or otherwise in a legal proceeding.  If
JAMS/Endispute no longer exists or is otherwise unavailable, the Parties agree
that the American Arbitration Association (“AAA”) shall administer the
arbitration in accordance with its then-existing rules as modified by this
subsection.  In such event, all references herein to JAMS/Endispute shall mean
AAA.  Notwithstanding the foregoing, Executive and the Company each have the
right to resolve any issue or dispute over intellectual property rights by Court
action instead of arbitration.

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4 shall not be paid, or, in the case of installments, shall not commence
payment, until the thirtieth (30th) day following Executive’s Separation from
Service (the “First Payment Date”).  Any installment payments that would have
been made to Executive during the thirty (30) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence

9

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.  

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, (i) any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; (ii) Executive shall
submit Executive’s reimbursement request promptly following the date the expense
is incurred, (iii) the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and (iv) Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

10.Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

10

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

SERES THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Eric Shaff_

 

 

Name:  Eric Shaff

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ David Ege

 

 

David S. Ege, Ph.D.

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement]

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

EXHIBIT A

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between David
S. Ege, Ph.D. (“Executive”) and Seres Therapeutics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of [___________, 2020] (the “Employment Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company or Executive’s right to indemnification
by the Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:

1.Severance Payments; Salary and Benefits.  The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b)
and/or Section 4(c) of the Employment Agreement, payable at the times set forth
in, and subject to the terms and conditions of, the Employment Agreement. In
addition, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall pay or provide to
Executive all other payments or benefits described in Section 3(c) of the
Employment Agreement, subject to and in accordance with the terms thereof.

2.Release of Claims.  Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of its or their respective
current and former officers, directors, equity holders, managers, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of Executive’s or their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Executive signs this Agreement, including,
without limitation:

(a)any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

 

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002;

(e)any and all claims for violation of the federal or any state constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(h)any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates (including, without limitation, the
Massachusetts Payment of Wages Law); and

(i)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation (including Executive’s right to receive an award for
information provided to any such government agencies), Executive’s right to file
a charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that Executive’s release
of claims herein bars Executive from recovering monetary or other individual
relief from the Company or any Releasee) in connection with any charge,
investigation or proceeding, or any related complaint or lawsuit, filed by
Executive or by anyone else on Executive’s behalf before the federal Equal
Employment Opportunity Commission or a comparable state or local agency), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Executive’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Executive’s right under
applicable law, and any Retained Claims.  This release further does not release
claims for breach of Section 3(c), Section 4(b) or Section 4(c) of the
Employment Agreement.

3.Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this
Agreement.  Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled.  Executive further understands and acknowledges
that Executive has been advised by this writing that:  (a) Executive should
consult with an attorney

A-2

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement, and the Parties expressly agree that such time period
to review this Agreement shall not be extended upon any material or immaterial
changes to this Agreement; (c) Executive has 7 business days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

4.Post-Termination Obligations.  Executive reaffirms Executive’s continuing
obligations under the Proprietary Information Agreement between Executive and
the Company dated as of [_________], 2020, and, without limiting the foregoing,
Executive remakes the non-competition covenants set forth in the Proprietary
Information Agreement as if set forth herein. In addition, Executive agrees to
refrain from Disparaging (as defined below) the Company and its affiliates,
including their respective services, technologies, practices, directors and
officers. The Company agrees to instruct its officers and directors to refrain
from Disparaging Executive. Nothing in this Section shall preclude any Party
from making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce a Party’s
rights under this Agreement or the Employment Agreement. For purposes of this
Agreement, “Disparaging” means making remarks, comments or statements, whether
written or oral, that impugn the character, integrity, reputation or abilities
of the individual or entity being disparaged.

5.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

6.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

7.Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Sections 9(a), 9(c) and 9(i) of the Employment Agreement.

8.Effective Date.  Executive has seven business days after Executive signs this
Agreement to revoke it and this Agreement will become effective upon the
expiration of such seven business day period, so long as it has been signed by
the Parties and has not been revoked by Executive before that date.  

9.Trade Secrets; Whistleblower Protections.  In accordance with 18 U.S.C. §1833,
notwithstanding anything to the contrary in this Agreement, the Employment
Agreement, the Proprietary Information Agreement or any other agreement between
Executive and the Company or any of its subsidiaries in effect as of the date
Executive receives this Agreement (together, the “Subject Documents”): (a)
Executive will not be in breach of the Subject Document, and shall not be held
criminally or civilly liable under any federal or state trade secret law (i) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (b) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
Furthermore, the Parties agree that nothing in the Subject Documents prohibits
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation or releases or restrains
Executive’s right to receive an award for information provided to any such
government agencies.

A-3

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

10.Voluntary Execution of Agreement.  Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees.  Executive acknowledges that:  (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

 

Dated:

 

 

 

 

 

 

 

David S. Ege, Ph.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

SERES THERAPEUTICS, INC.

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-4

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

EXHIBIT B

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

In consideration and as a condition of my employment or continued employment
(including my salary or wage, any bonus I may receive, and any equity granted to
me) by Seres Therapeutics, Inc. (the “Company”), I hereby agree as follows:

 

 

1.Proprietary Information.  I agree that all information, whether or not in
writing, whether or not disclosed before or after I was first employed by the
Company, concerning the Company’s business, technology, business relationships
or financial affairs that the Company has not released to the general public
(collectively, “Proprietary Information”), and all tangible embodiments thereof,
are and will be the exclusive property of the Company.  By way of illustration,
Proprietary Information may include information or material that has not been
made generally available to the public, such as:  (a) corporate information,
including plans, strategies, methods, policies, resolutions, notes, email
correspondence, negotiations or litigation; (b) marketing information, including
strategies, methods, customer identities or other information about customers,
prospect identities or other information about prospects, or market analyses or
projections; (c) financial information, including cost and performance data,
debt arrangements, equity structure, investors and holdings, purchasing and
sales data and price lists; and (d) operational and technological information,
including plans, specifications, manuals, forms, templates, software, designs,
methods, procedures, formulas, discoveries, inventions, improvements, biological
or chemical materials, concepts and ideas; and (e) personnel information,
including personnel lists, reporting or organizational structure, resumes,
personnel data, compensation structure, performance evaluations and termination
arrangements or documents.  Proprietary Information includes, without
limitation, (1) information received in confidence by the Company from its
customers or suppliers or other third parties, and (2) all biological or
chemical materials and other tangible embodiments of the Proprietary
Information. Nothing in this Agreement shall prohibit me from reporting possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 805 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation.

2.Recognition of Company’s Rights.  I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose or transfer any Proprietary Information to anyone outside of the
Company, or use or permit to be used any Proprietary Information for any purpose
other than the performance of my duties as an employee of the Company.  I will
cooperate with the Company and use my best efforts to prevent the unauthorized
disclosure of all Proprietary Information.  I will deliver to the Company all
copies and other tangible embodiments of Proprietary Information in my
possession or control upon the earlier of a request by the Company or
termination of my employment.

3.Rights of Others.  I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary
information.  I agree to be bound by the terms of such agreements in the event I
have access to such proprietary information.

4.Commitment to Company; Avoidance of Conflict of Interest.  While an employee
of the Company, I will devote my full-time efforts to the Company’s business and
I will not engage in any other business activity that conflicts with my duties
to the Company.  I will advise the president of the Company or his or her
nominee at such time as any activity of either the Company or another business
presents me with a conflict of interest or the appearance of a conflict of
interest as an employee of the Company.  I will take whatever action is
requested of me by the Company to resolve any conflict or appearance of conflict
which it finds to exist.

 

 

 

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

5.Developments.  I hereby assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns, all my right, title and interest in and to all
Developments (as defined below) that: (a) are created, developed, made,
conceived or reduced to practice by me (alone or jointly with others) or under
my direction (collectively, “conceived”) during the period of my employment and
six (6) months thereafter and that relate to the business of the Company or to
products, methods or services being researched, developed, manufactured or sold
by the Company; or (b) result from tasks assigned to me by the Company; or
(c) result from the use of premises, Proprietary Information or personal
property (whether tangible or intangible) owned, licensed or leased by the
Company (collectively, “Company-Related Developments”), and all patent rights,
trademarks, copyrights and other intellectual property rights in all countries
and territories worldwide claiming, covering or otherwise arising from or
pertaining to Company-Related Developments (collectively, “Intellectual Property
Rights”).  I further agree that “Company-Related Developments” include, without
limitation, all Developments that (i) were conceived by me before my employment,
(ii) relate to the business of the Company or to products, methods or services
being researched, developed, manufactured or sold by the Company, and (iii) were
not subject to an obligation to assign to another entity when conceived.  I will
make full and prompt disclosure to the Company of all Company-Related
Developments, as well as all other Developments conceived by me during the
period of my employment and six (6) months thereafter.  I acknowledge that all
work performed by me as an employee of the Company is on a “work for hire”
basis.  I hereby waive all claims to any moral rights or other special rights
which I may have or accrue in any Company-Related Developments.  “Developments”
mean inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, biological or chemical materials, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, audio or visual works, and other works of authorship.

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments conceived by me before my employment that
are not Company-Related Developments (“Prior Inventions”).  I have also listed
on Exhibit A all patent rights of which I am an inventor, other than those
contained within Intellectual Property Rights (“Other Patent Rights”).  If no
such disclosure is attached, I represent that there are no Prior Inventions or
Other Patent Rights.  If, in the

course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or research or development program or other work done
for the Company, I hereby grant to the Company a nonexclusive, royalty-free,
fully paid-up, irrevocable, perpetual, worldwide license (with the full right to
sublicense through multiple tiers) to make, have made, modify, use, offer for
sale, import and sell such Prior Invention.  Notwithstanding the foregoing, I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent.

I understand that to the extent this Agreement is required to be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section will be interpreted not to apply to any invention which a court
rules and/or the Company agrees falls within such classes.

6.Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
conceived by me, which records will be available to and remain the sole property
of the Company at all times.  All files, letters, notes, memoranda, reports,
records, data, sketches, drawings, notebooks, layouts, charts, quotations and
proposals, specification sheets, program listings, blueprints, models,
prototypes, materials or other written, photographic or other tangible material
containing or embodying Proprietary Information, whether created by me or
others, which come into my custody or possession, are the exclusive property of
the Company to be used by me only in the performance of my duties for the
Company.  In the event of the termination of my employment for any reason, I
will deliver to the Company all of the foregoing, and all other materials of any
nature pertaining to the Proprietary Information of the Company and to my work,
and will not take or keep in my possession any of the foregoing or any
copies.  Any property situated on the Company’s premises and owned by the
Company, including laboratory space, computers, disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company at
any time with or without notice.

B-2

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

7.Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights, as
well as all other patent rights, trademarks, copyrights and other intellectual
property rights in all countries and territories worldwide owned by or licensed
to the Company.  I will sign, both during and after the term of this Agreement,
all papers, including copyright applications, patent applications, declarations,
oaths, assignments of priority rights, and powers of attorney, which the Company
may deem necessary or desirable in order to protect its rights and interests in
any Company-Related Development or Intellectual Property Rights.  If the Company
is unable, after reasonable effort, to secure my signature on any such papers, I
hereby irrevocably designate and appoint each officer of the Company as my agent
and attorney-in-fact to execute any such papers on my behalf, and to take any
and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in the same.

8.Non-Competition and Non-Solicitation.  In order to protect the Company’s
Proprietary Information and good will, during my employment and for a period of
twelve (12) months following the termination of my employment for any reason
(the “Restricted Period”):

(a)in consideration of the offer of employment, my salary or wage, any bonus I
may receive, and the equity granted to me in connection with commencement of
employment with the Company, all of which I deem as fair and reasonable
consideration for entering into this Agreement, I will not directly or
indirectly, whether as owner, partner, shareholder, director, consultant, agent,
employee, co-venturer or otherwise, engage, participate or invest in any
business that develops, manufactures or markets microbiome therapeutics that are
competitive with products or services of the Company, or that the Company has
under development, or that are the subject of active planning at any time during
my employment (collectively, the “Competitive Products”); provided that this
will not prohibit any possible investment in publicly traded stock of a company
representing less than one percent of the stock of such company and provided
further that this provision shall apply only if I am an exempt employee (as that
term is defined by the Fair Labor Standards Act) or if and when I subsequently
become an exempt employee; and

(b)I will not directly or indirectly, in any manner, other than for the benefit
of the Company, (i) call upon, solicit, divert or take away any of the
customers, business or prospective customers of the Company or any of its
suppliers, and/or (ii) solicit, entice or attempt to persuade any other employee
or consultant of the Company to leave the services of the Company for any
reason.  

I acknowledge and agree that if I violate any of the provisions of this Section,
in addition to any other remedies to which the Company may be entitled in law or
equity, the running of the Restricted Period will be extended by the time during
which I engage in such violation(s) or up to twenty four (24) months, whichever
is longer.

I acknowledge and agree that the provisions of this agreement shall apply during
and following my employment by the Company and shall not be affected by any
change in my job duties, whether material or immaterial.

I further acknowledge and agree that I have the right and have had the
opportunity to consult with an attorney prior to signing this Agreement.

9.Government Contracts.  I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  I agree to comply with any such obligations
or restrictions upon the direction of the Company.  In addition to the rights
assigned under Section 5, I also assign to the Company (or any of its nominees)
all rights which I have or acquired in any Developments, full title to which is
required to be in the United States under any contract between the Company and
the United States or any of its agencies.

B-3

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

10.Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other
party.  I further represent that my performance of all the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

11.Remedies Upon Breach.  I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief.

12.Use of Voice, Image and Likeness.  I give the Company permission to use my
voice, image or likeness, with or without using my name, for the purposes of
advertising and promoting the Company, or for other purposes deemed appropriate
by the Company in its reasonable discretion, except to the extent expressly
prohibited by law.

13.Publications and Public Statements.  I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information.  To ensure that the Company delivers a consistent message about its
products, services and operations to the public, and further in recognition that
even positive statements may have a detrimental effect on the Company in certain
securities transactions and other contexts, any statement about the Company
which I create, publish or post during my period of employment and for six (6)
months thereafter, on any media accessible by the public, including but not
limited to electronic bulletin boards and Internet-based chat rooms, must first
be reviewed and approved by an officer of the Company before it is released in
the public domain.

14.No Employment Obligation.  I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.  I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason.

15.Survival and Assignment by the Company.  I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators.  The Company will have the right to
assign this Agreement to its affiliates, successors and assigns.  I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

16.Disclosure to Future Employers.  I will provide a copy of this Agreement to
any prospective employer, partner or co-venturer prior to entering into an
employment, partnership or other business relationship with such person or
entity.

B-4

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

17.Defend Trade Secrets Act Notice of Immunity Rights. I acknowledge that the
Company has provided me with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of Proprietary Information that is made in confidence to
a Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, (ii) I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of Proprietary Information that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (iii) if I file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, I may disclose the Proprietary
Information to my attorney and use the Proprietary Information in the court
proceeding, if I file any document containing the Proprietary Information under
seal, and do not disclose the Proprietary Information, except pursuant to court
order.

18.Exit Interview.  If and when I depart from the Company, I may be required to
attend an exit interview and sign an “Employee Exit Acknowledgement” to reaffirm
my acceptance and acknowledgement of the obligations set forth in this
Agreement.  During the Restricted Period following termination of my employment,
I will notify the Company of any change in my address and of each subsequent
employment or business activity, including the name and address of my employer
or other post-Company employment plans and the nature of my activities.

19.Severability.  In case any provisions (or portions thereof) contained in this
Agreement will, for any reason, be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect the
other provisions of

this Agreement, and this Agreement will be construed as if such invalid, illegal
or unenforceable provision had never been contained herein.  If, moreover, any
one or more of the provisions contained in this Agreement will for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it will be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it will then
appear.

20.Entire Agreement.  This Agreement constitutes the entire and only agreement
between the Company and me respecting the subject matter hereof, and supersedes
all prior agreements and understandings, oral or written, between us concerning
such subject matter.  No modification, amendment, waiver or termination of this
Agreement or of any provision hereof will be binding unless made in writing and
signed by an authorized officer of the Company.  Failure of the Company to
insist upon strict compliance with any of the terms, covenants or conditions
hereof will not be deemed a waiver of such terms, covenants or conditions.  In
the event of any inconsistency between this Agreement and any other contract
between the Company and me, the provisions of this Agreement will prevail.

21.Interpretation.  This Agreement will be deemed to be made and entered into in
the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts.  I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.  As used in this Agreement, “including” means “including
but not limited to”.




 

B-5

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

BY SIGNING BELOW, I CERTIFY THAT I HAVE READ THIS AGREEMENT CAREFULLY AND AM
SATISFIED THAT I UNDERSTAND IT COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:

 

 

 

(Employee’s full name)

 

 

Type or print name:

 

 

 

 

 

 

 

 

 

Last four digits of SSN:

 

 

Date:

 

 

 

 

 

 

 

 

 

B-6

US-DOCS\117990849.2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

To:

[________________]

 

 

From:

 

 

 

Date:

 

 

 

SUBJECT: Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

 

☐

No inventions or improvements

 

 

☐

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☐

Additional sheets attached

 

 

 

The following is a list of all patents, patent applications and other patent
rights that I invented:

 

 

☐

None

 

 

☐

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US-DOCS\117990849.2